PER CURIAM.
In its application for a rehearing, the plaintiff, Wheat, Incorporated, contends that Glynn Caruthers is not an indispensable party because in a possessory action entitled “Samuel G. Caruthers versus Darryl J. Cavalier, et al., No. 51,012 on the docket of the Twenty-second Judicial District Court, Parish of St. Tammany, Louisiana,” Mr. Caruthers had dismissed his action with prejudice. Evidence of the suit and its dismissal were not before the Court on the original hearing, 428 So.2d 1037. The record does not reflect that the posses-sory action or its dismissal were ever introduced or filed into evidence in the present action. This Court cannot review evidence that is not in the record, and cannot receive evidence so as to supplement the record. Good v. Louisiana Commission on Governmental Ethics, 370 So.2d 123 (La.1979), writ denied 371 So.2d 836 (La.1979).
*1099Thus, we deny the rehearing.
REHEARING DENIED.